FILED
7/3/2015 10:29:15 AM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Consuelo Gomez


                                             CAUSE NO. 2013-CI-10278

                 DAVID GILLESPIE AND                         §     IN THE DISTRICT COURT
                                                                                    FILED IN
                 MICHAEL O’BRIEN                             §                   4th COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS
                                                             §
                 v.                                          §     408th JUDICIAL07/6/2015
                                                                                  DISTRICT 9:36:01 AM
                                                                                   KEITH E. HOTTLE
                                                             §                           Clerk
                 A. L. HERNDEN AND                           §
                 FREDERICK R. ZLOTUCHA                       §     BEXAR COUNTY, TEXAS

                                                 NOTICE OF APPEAL

                 TO THE HONORABLE JUDGE OF SAID COURT:

                         WHEREAS ON April 2, 2015, the Honorable Cathleen M. Stryker of the 224th

                 Judicial District Bexar Court, entered a Final Judgment in this cause. Plaintiff, DAVID

                 GILLESPIE wishes to appeal from said Final Judgment to the Court of Appeals for the

                 Fourth District of Texas in San Antonio, Texas.


                                                                   RESPECTFULLY SUBMITTED,

                                                                   GENE TOSCANO, INC.,

                                                                   BY: /s/ Andrew E. Toscano
                                                                   ANDREW E. TOSCANO
                                                                   SBN: 00786832
                                                                   846 Culebra Road, Suite 104
                                                                   San Antonio, Texas 78201
                                                                   210/732-6091 tel
                                                                   210/735-4167 fax
                                                                   ATTORNEY PLAINTIFF
                             CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing has been
sent by hand delivery to the following counsel of record on this 3rd day of July, 2015:

       Mr. Richard A. Sparr, Jr.
       1313 N. E. Loop 410, Suite 100
       San Antonio, Texas, 78209
       SENT BY FACSIMILE TRANSMISSION
       TO: (210) 828-5444

       Mr. Frederick R. Zlotucha
       222 Main Plaza East
       San Antonio, Texas 78205
       SENT BY FACSIMILE TRANSMISSION
       TO: (210) 227-8316

       FOURTH COURT OF APPEALS
       Cardena-Reeves Justice Center
       300 Dolorosa Ste. 3200
       San Antonio, Texas 78205
       210-355-2762- fax


                                                   /s/ Andrew E. Toscano
                                                  ANDREW E. TOSCANO